Exhibit 10.11



SUBSIDIARY GUARANTEE



     THIS SUBSIDIARY GUARANTEE, dated as of February 21, 2008 (this
“Guarantee”), is by and among each of the undersigned subsidiaries (together
with any other entity that may become an additional guarantor hereunder, the
“Guarantors”) of Integrated BioPharma, Inc., a Delaware corporation (the
“Company”), and CD Financial, LLC, in its capacity as collateral agent (in such
capacity, the “Collateral Agent”), for the benefit of CD Financial, LLC
(“Investor” and collectively with their permitted successors and assigns, the
“Holders”) of the 9.5% Convertible Senior Secured Note (as amended, restated,
supplemented or otherwise modified from time to time, the “Note”) issued as of
the date hereof, pursuant to the Securities Purchase Agreement, dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Securities Purchase Agreement”), by and between the Company and
Investor. Capitalized terms used herein and not otherwise defined shall have the
respective meanings specified in the Securities Purchase Agreement. The Holders
and the Collateral Agent are sometimes collectively referred to herein as the
“Secured Parties”.



W I T N E S S E T H:



WHEREAS, it is a condition to the obligation of Investor to enter into the
transactions contemplated by the Securities Purchase Agreement that the
Guarantors execute and deliver to the Collateral Agent for the benefit of the
Holders of this Guarantee; and



     WHEREAS, each Guarantor, as a Subsidiary of the Company, will directly or
indirectly benefit from the extension of credit to the Company represented by
the issuance of the Note and the other transactions contemplated by the
Transaction Documents.

     

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

--------------------------------------------------------------------------------





1.     GUARANTEE.
 
1.1      Guarantee of Obligations.

(a)     Each Guarantor hereby, jointly and severally, unconditionally and
irrevocably, guarantees to each Secured Party and its lawful successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Company and each other Guarantor when due (whether at the
stated maturity, by acceleration or otherwise) of all obligations and
undertakings of the Company and the Guarantors of whatever nature, monetary or
otherwise, under this Guarantee and the Note, and the Company’s obligations to
pay the Registration Default Payment Amount (as defined in the Registration
Rights Agreement) if, as and when required under Section 2(c) of the
Registration Rights Agreement, together with all reasonable attorneys’ fees,
disbursements and all other costs and expenses of collection incurred by Holders
or the Collateral Agent in enforcing any of such obligations and/or this
Guarantee (collectively, the “Obligations”). This Guarantee shall remain in full
force and effect until all the Obligations and the obligations of each Guarantor
under this Guarantee shall have been satisfied by payment and performance in
full. Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations.

(b)     Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution established in Section 1.3 of this Guarantee).


--------------------------------------------------------------------------------





1.2     Guarantee Absolute and Unconditional. Each Guarantor understands and
agrees that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment and performance without regard to (a) the
validity or enforceability of any of the Transaction Documents, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Secured
Parties, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance or fraud or misconduct by the Secured Parties) which may
at any time be available to or be asserted by the Company or any other Person
against the Secured Parties, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Company or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Company for the Obligations, or of such Guarantor under this
Guarantee, in bankruptcy or in any other instance.
 
1.3     Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 1.4 of this Guarantee.
The provisions of this Section 1.3 shall in no respect limit the obligations and
liabilities of any Guarantor to the Secured Parties, and each Guarantor shall
remain liable to the Secured Parties for the full amount guaranteed by such
Guarantor hereunder.


--------------------------------------------------------------------------------





1.4     No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Secured
Parties, no Guarantor shall be entitled to be subrogated to any of the rights of
the Secured Parties against the Company or any other Guarantor or any collateral
security or guarantee or right of offset held by the Secured Parties for the
payment of the Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Company or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Secured Parties by the Company and the Guarantors on account of the
Obligations are paid in full. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the benefit of the Secured Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Collateral Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Collateral Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Secured Parties may determine.

1.5     Modification of Guaranteed Obligations. Each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Obligations made by the Secured Parties may
be rescinded by the Secured Parties and any of the Obligations continued, and
the Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in


--------------------------------------------------------------------------------





whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Secured Parties, and the
Transaction Documents may be amended, modified, supplemented or terminated, in
whole or in part, as the Secured Parties may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Secured Parties for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. The Secured Parties shall have no obligation to
protect, secure, perfect or insure any Lien at any time held by them as security
for the Obligations or for this Guarantee or any property subject thereto.
 
1.6     Waiver. Each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by the Secured Parties upon the guarantees contained in this Section
1 or acceptance of the guarantees contained in this Section 1. The Obligations
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantees contained
in this Section 1. All dealings between the Company and any of the Guarantors,
on the one hand, and the Secured Parties, on the other hand, shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantees contained in this Section 1. Each Guarantor waives, to the extent
permitted by law, diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Company or any of the Guarantors with
respect to the Obligations.


--------------------------------------------------------------------------------





1.7 Enforcement of Guarantee.
 
(a)     When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent, acting on behalf
of each Holder, may, but shall be under no obligation to, make a similar demand
on or otherwise pursue such rights and remedies as the Collateral Agent, acting
on behalf of the Holders, may have against the Company, any other Guarantor or
any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Collateral Agent, acting on behalf of the Holders, to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Company, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Company, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Secured Parties against any Guarantor. For the purposes
hereof, “demand” shall include the commencement and continuance of any legal
proceedings.

(b)     Expenses; Indemnification.
 
(i)     Each Guarantor agrees to pay, or reimburse the Collateral Agent, acting
on behalf of the Holders, all of the Collateral Agent’s costs and expenses
incurred in collecting against such Guarantor under this Guarantee or otherwise
enforcing or preserving any rights under this Guarantee and the other
Transaction Documents to which such Guarantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel to the Collateral
Agent.


--------------------------------------------------------------------------------





(ii)      Each Guarantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the enforcement, performance and administration of
this Guarantee.
 
(iii)     Notwithstanding anything to the contrary in this Agreement, with
respect to any defaulted non-monetary Obligations the specific performance of
which by the Guarantors is not reasonably possible (e.g., the issuance of the
Company’s Common Stock), the Guarantors shall only be liable for making the
Secured Parties whole on a monetary basis for the Company’s failure to perform
such Obligations in accordance with the Transaction Documents.
 
1.8     Right to Set-Off. Each Guarantor hereby irrevocably authorizes the
Collateral Agent, acting on behalf of the Holders, at any time and from time to
time while an Event of Default (as defined in the Note) under any of the
Transaction Documents shall have occurred and be continuing, without notice to
such Guarantor or any other Guarantor, any such notice being expressly waived by
each Guarantor, to set-off and appropriate and apply any and all deposits,
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by a Secured Party to or for the credit or the account of such Guarantor,
or any part thereof in such amounts as the Collateral Agent may elect, against
and on account of the obligations and liabilities of such Guarantor to the
Secured Parties hereunder in any currency arising hereunder or under the
Security Agreement as the Collateral Agent may elect, whether or not a Secured
Party has made any demand for payment and although such obligations, liabilities
and claims may be contingent or unmatured. The Collateral Agent shall notify
such Guarantor promptly of any such set-off and the application made by the
Collateral Agent of the proceeds thereof, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Secured Party under this Section 1.8 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Collateral Agent, acting on behalf of the Holders, may have.


--------------------------------------------------------------------------------





1.9     Payments. In addition to the terms of the guaranty set forth in Section
1.1, and in no manner imposing any limitation on such terms, it is expressly
understood and agreed that, if, at any time, any of the Obligations are declared
to be immediately due and payable by a Guarantor, then the Guarantors shall,
upon ten (10) Business Days’ notice, pay to the Collateral Agent, acting on
behalf of the Holders, the entire amount of such Obligations as has been
declared due and payable to the Secured Parties. Payment by the Guarantors shall
be made to the Collateral Agent in immediately available Federal funds to an
account designated by the Collateral Agent or at the address set forth herein
for the giving of notice to the Collateral Agent or at any other address that
may be specified in writing from time to time by the Collateral Agent, and shall
be credited and applied to the Obligations.
 
1.10     Release. Subject to Section 2, each Guarantor will be released from all
liability hereunder concurrently with the repayment and performance in full of
the Obligations. No payment made by the Company, any of the Guarantors, any
other guarantor or any other Person or received or collected by the Holders or
the Collateral Agent from the Company, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations (other than any payment made by
such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations) shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment , remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid and performed in full.


--------------------------------------------------------------------------------





2.     REINSTATEMENT.
 

The guarantees contained in Section 1 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Holders or the Collateral Agent upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.



3.     REPRESENTATIONS AND WARRANTIES.
 

Each Guarantor hereby represents and warrants to the Secured Parties as of the
date hereof as follows:



3.1     Organization and Qualification. Each Guarantor is duly organized,
validly existing and in good standing under the laws of its formation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Each Guarantor is duly qualified
to do business and is in good standing as a foreign corporation or limited
liability company in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not, individually or in the aggregate, (x) adversely affect the legality,
validity or enforceability of any of this Guarantee in any material respect, (y)
have a material adverse effect on the results of operations, assets, prospects,
or financial condition of the Guarantor or (z) adversely impair in any material
respect the Guarantor’s ability to perform fully on a timely basis its
obligations under this Guarantee (a “Material Adverse Effect”).


--------------------------------------------------------------------------------





3.2      Authorization; Enforcement. Each Guarantor has the requisite corporate
or other power and authority to enter into and to consummate the transactions
contemplated by this Guarantee, and otherwise to carry out its obligations
hereunder. The execution and delivery of this Guarantee by each Guarantor and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of the Guarantor, and
no further consent or authorization of the Guarantor, its board of directors (or
Persons performing similar functions), shareholders or members, or to its
knowledge, any governmental authority or organization, or any other person or
entity is required in connection therewith. This Guarantee has been duly
executed and delivered by each Guarantor and constitutes the valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.
 
3.3     No Conflicts. The execution, delivery and performance of this Guarantee
by each Guarantor and the consummation by each Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its certificate of incorporation, by-laws or any other governing
document or (ii) conflict with, constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Guarantor is a party or by
which it or any of its asset or properties are bound or affected, or (iii)
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which such
Guarantor is subject (including Federal and state securities laws and
regulations), or by which any of its properties or assets are bound or affected.
The business of each Guarantor is not being conducted in violation of any law,
ordinance or regulation of any governmental authority, except for violations
which, individually or in the aggregate, do not have a Material Adverse Effect.


--------------------------------------------------------------------------------





3.4     Securities Purchase Agreement. The representations and warranties of the
Company set forth in the Securities Purchase Agreement as they relate to each
Guarantor, each of which is hereby incorporated herein by reference, are true
and correct as of the date hereof, and the Secured Parties shall be entitled to
rely on each of them as if they were fully set forth herein, provided, that each
reference in each such representation and warranty to the Company’s knowledge
shall, for the purposes of this Section 3.4, be deemed to be a reference to such
Guarantor’s knowledge.
 
3.5     Independence of Parties. The Secured Parties have no fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guarantee or any of the other Transaction Documents; the relationship
between the Guarantors, on the one hand, and the Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Secured Parties.
 
3.6     Counsel. Each Guarantor has been advised by counsel in the negotiation,
execution and delivery of this Guarantee and the other Transaction Documents to
which it is a party.
 

4.     COVENANTS.


--------------------------------------------------------------------------------





4.1     Further Assurances. Each Guarantor covenants and agrees with the
Collateral Agent, on behalf of each Holder, that, from and after the date of
this Guarantee until the Obligations shall have been paid in full, such
Guarantor shall (i) take, and/or shall refrain from taking, as the case may be,
such commercially reasonable action that is necessary to be taken or not taken,
as the case may be, so that no Event of Default (as defined in the Note) is
caused by the failure to take such action or to refrain from taking such action
by such Guarantor and (ii) execute and deliver to the Collateral Agent, from
time to time, any additional instruments or documents which are reasonably
necessary to cause this Guarantee to be, become or remain valid and effective in
accordance with its terms.
 
4.2     Additional Guarantors. If the Company or a Guarantor creates or acquires
any new Subsidiary, then the Company or such Guarantor shall cause such new
Subsidiary to become party to this Guarantee for all purposes of this Guarantee
by executing and delivering an Assumption Agreement in the form of Annex A
hereto.
 
5.     MISCELLANEOUS.
 
5.1     Severability. In the event that any provision of this Guarantee becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Guarantee shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Guarantee to the parties.

--------------------------------------------------------------------------------





5.2     Successors and Assigns. The terms and conditions of this Guarantee shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Guarantee, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Guarantee, except as expressly provided
in this Guarantee. A Holder may assign its rights hereunder in connection with
any valid private sale or transfer of the Note in accordance with the terms
thereof and of the other Transaction Documents, as long as, as a condition
precedent to such transfer, the transferee executes an acknowledgement agreeing
to be bound by the applicable provisions of this Guarantee, in which case the
term “Holder” shall be deemed to refer to such transferee as though such
transferee were an original party hereto. No Guarantor may assign its rights or
obligations under this Guarantee.
 
5.3     Injunctive Relief. Each Guarantor acknowledges and agrees that a breach
by it of its obligations hereunder will cause irreparable harm to each Secured
Party and that the remedy or remedies at law for any such breach will be
inadequate and agrees, in the event of any such breach, in addition to all other
available remedies, the Collateral Agent, acting on behalf of the Holders, shall
be entitled to an injunction restraining any breach and requiring immediate and
specific performance of such obligations without the necessity of showing
economic loss or the posting of any bond.
 
5.4     Governing Law; Jurisdiction. This Guarantee shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not


--------------------------------------------------------------------------------





personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Guarantee and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 
5.5     Counterparts. This Guarantee may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Any executed signature
page delivered by facsimile or e-mail transmission shall be binding to the same
extent as an original executed signature page, with regard to any agreement
subject to the terms hereof or any amendment thereto.
 
5.6     Headings. The headings used in this Guarantee are used for convenience
only and are not to be considered in construing or interpreting this Guarantee.
 
5.7     Notices. Any notice, demand or request required or permitted to be given
by a Guarantor, the Collateral Agent or a Holder pursuant to the terms of this
Guarantee shall be in writing and shall be deemed delivered (i) when delivered
personally or by verifiable facsimile transmission, unless such delivery is made
on a day that is not a Business Day, in which case such delivery will be deemed
to be made on the next succeeding Business Day, (ii) on the next Business Day
after timely delivery to an overnight courier and (iii) on the Business Day
actually received if deposited in the U.S. mail (certified or registered mail,
return receipt requested, postage prepaid), addressed as follows:


--------------------------------------------------------------------------------





If to a Guarantor:
 
c/o Integrated BioPharma, Inc.

225 Long Avenue

Hillside, New Jersey 07205
Attn: Chief Executive Officer
Tel: (973) 926-0816
Fax: (973) 926-1735



With a copy (which shall not constitute notice) to:



Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attn: Andrew H. Abramowitz
Tel: (212) 801-9200
Fax: (212) 801-6400
          

If to the Collateral Agent:



CD Financial, LLC
3299 NW Second Avenue
Boca Raton, Florida 33431
Attn: William H. Milmoe, Manager
Tel: 561-278-1169
Fax: 561-278-6930


--------------------------------------------------------------------------------





With a copy (which shall not constitute notice) to:



Charles Muller, Esq.
Muller & Lebebsburger
7385 Galloway Road
Suite 200
Miami, Florida 33173

          

and if to any Holder, to such address for such party as shall appear on the
signature page of the Securities Purchase Agreement executed by such party, or,
as to any Guarantor, the Collateral Agent or any Holder, as shall be designated
by such party in writing to the other parties hereto in accordance with this
Section 5.7.

          

5.8     Entire Agreement; Amendments. This Guarantee and the other Transaction
Documents constitute the entire agreement between the parties with regard to the
subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. No (i)
amendment to this Guarantee or (ii) waiver of any agreement or other obligation
of the Guarantors under this Guarantee may be made or given except pursuant to a
written instrument executed by the Guarantors, the Collateral Agent and the
Holders holding a majority of the outstanding principal of the Note. Any waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.



[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.
 

 

InB:MANHATTAN Drug Company, Inc., AS GUARANTOR

 

By: /s/ E. Gerald Kay

 

Name: E Gerald Kay

 

Title: Chief Executive Officer

     

Scientific Sports Nutrition, Inc., AS GUARANTOR

 

By: /s/ E. Gerald Kay

 

Name: E Gerald Kay

 

Title: Chief Executive Officer

     

Vitamin Factory, Inc., AS GUARANTOR

 

By: /s/ E. Gerald Kay

 

Name: E Gerald Kay

 

Title: Chief Executive Officer

     

AgroLabs, Inc., AS GUARANTOR

 

By: /s/ E. Gerald Kay

 

Name: E Gerald Kay

 

Title: Chief Executive Officer

     

The Organic Beverage Company, AS GUARANTOR

 

By: /s/ E. Gerald Kay

 

Name: E Gerald Kay

 

Title: Chief Executive Officer

 

IHT Health Products, Inc., AS GUARANTOR

 

By: /s/ E. Gerald Kay

 

Name: E Gerald Kay

 

Title: Chief Executive Officer

     

IHT Properties, Inc., AS GUARANTOR

 

By: /s/ E. Gerald Kay

 

Name: E Gerald Kay

 

Title: Chief Executive Officer

     

InB:Paxis Pharmaceuticals, Inc., AS GUARANTOR

 

By: /s/ E. Gerald Kay

 

Name: E Gerald Kay

 

Title: Chief Executive Officer

     

InB:Hauser Pharmaceutical Services, Inc., AS GUARANTOR

 

By: /s/ E. Gerald Kay

 

Name: E Gerald Kay

 

Title: Chief Executive Officer

     

The Organic Beverage Company, AS GUARANTOR

 

By: /s/ E. Gerald Kay

 

Name: E Gerald Kay

 

Title: Chief Executive Officer

Acknowledged and Agreed:
INTEGRATED BIOPHARMA, INC.

By: /s/ E. Gerald Kay
Name: E. Gerald Kay
Title: Chief Executive Officer

     IN WITNESS WHEREOF,

 

CD FINANCIAL, LLC, AS COLLATERAL AGENT

 

By: /s/ William H. Milmoe

 

Name: William H. Milmoe

 

Title: Manager

     

CD FINANCIAL, LLC

 

By: /s/ William H. Milmoe

 

Name: William H. Milmoe

 

Title: Manager

   